DETAILED ACTION
Claims 1-20 have been cancelled and Claims 21-40 dated 09/16/2022 are considered in this office action. Claims 21-40 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 29, 30, 31, 33-35, 37, 39, and 40 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention Rander (US2017/0285642)
Regarding Claim 21, Rander teaches a  computing system (#700 Fig.7 ), comprising: one or more processors (#710); and one or more tangible, non-transitory, computer readable media (#720) that store instructions that when executed by the one or more processors cause the computing system to perform operations, the operations comprising:
 obtaining service request data comprising a service selection from a plurality of services and one or more request characteristics (Para [0017] : “the transport facilitation system can store preference logs or comfort profiles in a database that indicate setup preferences—corresponding to the adjustable interior component of the AV—for users of the transportation arrangement service. The transport facilitation system can receive a pick-up request from computing device running a designated application of the transportation arrangement service. The pick-up request can include a unique identifier identifying the requesting user of the computing device, and a pick-up location. Using the unique identifier, the transport facilitation system can perform a lookup in the database for a comfort profile indicating AV setup preferences for the user. Based on the pick-up location, the transport facilitation system can select an AV to service the pick-up request. And, based on the AV setup preferences for the user, the transport facilitation system can transmit a set of configuration commands to configure the adjustable components of the AV for the user prior to the AV rendezvousing with the requesting user”); 

obtaining data describing an initial seat configuration for a plurality of seats of an autonomous vehicle assigned to the service request, ( Para [0048] : “Accordingly, a user of the transportation arrangement service managed by the transport facilitation system 100 can input initial preferences 191 prior to using the service, or after each transmitted pick-up request 197 via the preference menu 186 on the designated application 185. Additionally or alternatively, the data analyzer 150 of the transport facilitation system 100 can automatically determine or estimate, based on accelerometer data 181 and GPS data 183 from the user's device 195, the user's attributes 153, such as the user's height, weight, body type, leg length, femur length, posture, and the like. “), 
wherein the service selection is indicative of a type of service of a plurality of different types of services available for the service selection ((Para [0073] : “The app interface 342 can enable the user to, for example, check current price levels and availability for the transportation arrangement service. In various implementations, the app interface 342 can further enable the user to select from multiple ride services, such as a carpooling service, a regular rider service, a professional rider service, a van transport service, a luxurious ride service, and the like. Example services that may be browsed and requested can be those services provided by UBER Technologies, Inc. of San Francisco, Calif.” : here different types of services available are multiple ride services, such as carpooling  service, a regular rider service, a professional rider service, a van transport service, a luxurious ride service..).  

the initial seat configuration comprising a seat position and a seat orientation for at least one of the plurality of seats within a cabin of the autonomous vehicle, the seat orientation comprising an orientation of at least one of a backrest, a seat base, or a headrest of the at least one seat (Para [0069] : “Execution of the personalization commands 233 by the controller 240 can configure AV components—such as the audio system (e.g., radio station(s), volume, audio focal point), the display system (e.g., displaying a home page or having desired content pre-set for viewing), windows/sunroof (e.g., open, partially open, or closed), lighting system (e.g., mood lighting, reading lights, colored lights, and/or brightness), seat configuration (e.g., front seat(s) rotated rearwards for multiple passengers), seat positioning (e.g., adjustments to fore-aft position, a backrest angle, a thigh extension length, a headrest angle, a headrest level, a lumbar position, a seat depth, a seat height, an upper seat tilt angle, or shoulder support), seat temperature, mirror positions, and/or a climate control system (e.g., air temperature, and temperature focus based on user location within the AV 200). As described, the personalization commands 233 for any one of the foregoing configurable components can be time-constrained by the optimization logic 275 in order to optimize energy usage by the AV 200.”)

generating, based on the initial seat configuration and the type of service indicated in the service request data, seat adjustment instructions configured to adjust the initial seat configuration of the at least one of the plurality of seats of the autonomous vehicle(Para [0108] : “In accordance with examples, the computer system 700 receives pick-up requests 784 from mobile computing devices of individual users. The executable instructions stored in the memory 730 can include configuration instructions 722, which the processor 710 executes to determine user configuration preferences and generate AV configuration sets 754, as described above. The executable instructions stored in the memory 720 can also include pattern recognition instructions 724, which enable the computer system 700 to identify patterns in current and historical AV data 782 that may be correlated to a learned preference. By way of example, the instructions and data stored in the memory 720 can be executed by the processor 710 to implement an example transport facilitation system 100 of FIG. 1. In performing the operations, the processor 710 can receive pick-up requests 784, generate and transmit invitations 752 to AVs to service the pick-up requests 784, receive AV data 782 to learn preferences, and transmit AV configuration sets 754 via the communication interface 750.” : here individual users select which service they need and accordingly the seat configuration is arranged);
 and providing the seat adjustment instructions to the autonomous vehicle assigned to the service request, wherein the autonomous vehicle is configured to adjust a vehicle interior comprising the plurality of seats based at least in part on the seat adjustment instructions prior to a passenger entering the vehicle interior for the service request (Fig.5 Step #520-530 Transmit Seat Configuration Set To Selected www AV To Adjust Seat For User Prior To Pick – Up…. Determine Specified Seat Within AV Assigned To The User….. Transmit Confirmation To User Device Indicating Assigned / Pre - Configured Sea….. Transmit Route Command To AV To Pick - Up User On Curbside Corresponding To Seat).  


    PNG
    media_image1.png
    913
    910
    media_image1.png
    Greyscale

Similarly Claims 33 and 40 are rejected on the similar rational. 

Regarding Claim 22, Rander teaches the computing system of claim 21, wherein the one or more request characteristics comprise at least one of: 
an expected occupancy (User’s Profile) ; 
passenger preference data for one or more users of the service, the passenger preference data comprising a preferred seat configuration for the autonomous vehicle (Para [0069] : “Execution of the personalization commands 233 by the controller 240 can configure AV components—such as the audio system (e.g., radio station(s), volume, audio focal point), the display system (e.g., displaying a home page or having desired content pre-set for viewing), windows/sunroof (e.g., open, partially open, or closed), lighting system (e.g., mood lighting, reading lights, colored lights, and/or brightness), seat configuration (e.g., front seat(s) rotated rearwards for multiple passengers), seat positioning (e.g., adjustments to fore-aft position, a backrest angle, a thigh extension length, a headrest angle, a headrest level, a lumbar position, a seat depth, a seat height, an upper seat tilt angle, or shoulder support), seat temperature, mirror positions, and/or a climate control system (e.g., air temperature, and temperature focus based on user location within the AV 200). As described, the personalization commands 233 for any one of the foregoing configurable components can be time-constrained by the optimization logic 275 in order to optimize energy usage by the AV 200.”) 
2an associated service route, the service route comprising a start location, an end location, and a route between the start location and the end location; or a trip duration (Para [0074] : “The user can generate a pick-up request 367 via user inputs 318 provided on the app interface 342. For example, the user can select a pick-up location, view the various service types and estimated pricing, and select a particular service for transportation to an inputted destination. In many examples, the user can input the destination prior to pick-up. The processor 340 can transmit the pick-up request 367 via a communications interface 310 to the backend transport facilitation system 399 over a network 380. In response, the mobile computing device 300 can receive a confirmation 369 from the transport facilitation system 399 indicating the selected AV that will service the pick-up request 367 and rendezvous with the user at the pick-up location.”).  

Similarly Claim 34 is rejected on the similar rational. 
Regarding Claim 23, Rander teaches the computing system of claim 21, wherein the service selection comprises a selection of at least one service from the plurality of services, the plurality of services comprising: an autonomous vehicle transportation service, the autonomous vehicle transportation service corresponding to a transportation service tier of a plurality of transportation service tiers; an autonomous food delivery service; or a pooled transportation service, the pooled transportation service comprising transportation of at least two passengers for the autonomous vehicle, the at least two passengers being associated with different service requests (Para [0073] : “The app interface 342 can enable the user to, for example, check current price levels and availability for the transportation arrangement service. In various implementations, the app interface 342 can further enable the user to select from multiple ride services, such as a carpooling service, a regular rider service, a professional rider service, a van transport service, a luxurious ride service, and the like. Example services that may be browsed and requested can be those services provided by UBER Technologies, Inc. of San Francisco, Calif.”).  
Similarly Claim 35 is rejected on the similar rational

Regarding Claim 29,  Rander teaches the computing system of claim 21. Rander also teaches  wherein the computing system comprises an autonomous vehicle computing system located onboard the autonomous vehicle assigned to the service request (Fig.2).  

    PNG
    media_image2.png
    813
    1156
    media_image2.png
    Greyscale


Regarding Claim 30,  Rander teaches The computing system of claim 29, wherein the operations further comprise adjusting, based on the seat adjustment instructions, the initial seat configuration of the at least one seat of the plurality of seats of the autonomous vehicle (Fig.5 Step #520-530 Transmit Seat Configuration Set To Selected www AV To Adjust Seat For User Prior To Pick – Up…. Determine Specified Seat Within AV Assigned To The User….. Transmit Confirmation To User Device Indicating Assigned / Pre - Configured Sea….. Transmit Route Command To AV To Pick - Up User On Curbside Corresponding To Seat).  
 .  
Similarly Claim 39 is rejected on the similar rational.
Regarding Claim 31,  Rander teaches the computing system of claims 21, wherein the plurality of services comprises a delivery service (Para [0050] : “ FIG . 2 is a block diagram illustrating an example AV implementing a control system , as described herein . In an example of FIG . 2 , a control system 220 can be used to autonomously operate the AV 200 in a given geographic region for a variety of purposes , including transport services ( e . g . , transport of humans , delivery services , etc . )”).  

Similarly Claim 37 is rejected on the similar rational.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-28  and 32, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Rander. 

Regarding Claim 24,  Rander teaches the computing system of claim 23. 
Randal does not expressly teaches wherein the plurality of transportation service tiers comprise: a first transportation service tier associated with a first seat configuration, the first seat configuration configured to maximize an amount of space for passengers in the cabin of the autonomous vehicle, and a second transportation service tier associated with a second seat configuration, the second seat configuration configured to maximize a passenger capacity of the cabin of the autonomous vehicle; and wherein the autonomous food delivery service is associated with a third seat configuration, the third seat configuration configured to maximize a cargo capacity of the cabin of the autonomous vehicle.  

However it is well known in Airline Industry to have Tier System such as Business Class which is equivalent to A first transportation Service Tier which provide much more space to the travelling passenger ,  and Economy class which is equivalent to Second Tier which provides less space to the travelling passenger in hence forth increasing the number of passengers in that class. 
Hence, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rander to incorporate the teachings of obvious facts about Tier System to include first and second tier. Doing so would customize the seating arrangement as user desires. 

Again it is well known fact that if we have luggage and have fewer passenger to carry the user put down the third row or even the second row depending the number of passenger to accommodate cargo or language to deliver. It seems that the applicant is trying to patent something which have been  performed regularly in our daily life . 
Hence, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rander to incorporate the teachings of obvious facts about configuring the vehicle to accommodate the cargo. Doing so would customize the seating arrangement as user desires. 

Similarly Claim 36 is rejected on the similar rational. 

Regarding Claim 25,  Rander teaches the computing system of claim 23. Rander teaches the service selection comprises the pooled transportation service; the passenger preference data indicates at least one passenger of the autonomous vehicle prefers a non-passenger facing seat configuration; 3the initial seat configuration comprises a passenger facing seat configuration, wherein two seats of the plurality of seats of the autonomous vehicle face each other within the cabin of the autonomous vehicle; and the seat adjustment instructions are configured to adjust the seat position and the seat orientation of the two seats so that the two seats face away from one another (Para [0069] : “Execution of the personalization commands 233 by the controller 240 can configure AV components—such as the audio system (e.g., radio station(s), volume, audio focal point), the display system (e.g., displaying a home page or having desired content pre-set for viewing), windows/sunroof (e.g., open, partially open, or closed), lighting system (e.g., mood lighting, reading lights, colored lights, and/or brightness), seat configuration (e.g., front seat(s) rotated rearwards for multiple passengers), seat positioning (e.g., adjustments to fore-aft position, a backrest angle, a thigh extension length, a headrest angle, a headrest level, a lumbar position, a seat depth, a seat height, an upper seat tilt angle, or shoulder support), seat temperature, mirror positions, and/or a climate control system (e.g., air temperature, and temperature focus based on user location within the AV 200). As described, the personalization commands 233 for any one of the foregoing configurable components can be time-constrained by the optimization logic 275 in order to optimize energy usage by the AV 200.”).  
Hence, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rander to incorporate the teachings of obvious variation about configuring the vehicle seating arrangements to accommodate the user desire. Doing so would customize the seating arrangement as user desires. 
Similarly Claims 26 and 27 are rejected on the similar rational. 

Regarding Claim 28,  Rander teaches The computing system of claim 21. Rander does not expressly teaches wherein: a destination location associated with the service request is an airport; and the seat adjustment instructions are configured to adjust the seat position and the seat orientation of the at least one seat of the plurality of seats to maximize a luggage capacity of the autonomous vehicle.  
However it is very well known behavior of a person who is going to go pick up their friends or relatives from the airport to put down the third row seats to make more room for luggage they would be bringing with them and hence it would obvious to a person skilled in the art to prepare for it before getting to the airport so it would be easy in and out operation at the airport. 

Hence, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rander to incorporate the teachings of obvious variation about configuring the vehicle seating arrangements to accommodate the passenger’s cargos and optimize the operation at the airport pick up site. 

Regarding Claim 32,  Rander teaches the computing system of claim 31. Rander does not expressly teaches wherein the seat adjustment instructions are configured to maximize a cargo capacity of the cabin of the autonomous vehicle for the delivery service.  
However  when the AV of Rander gets the delivery service option then the user profile can be need more space for cargo and accordingly the seat will adjusted to make more room for the cargo. 
Hence, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rander to incorporate the teachings of obvious variation about configuring the vehicle seating arrangements to accommodate the passenger’s cargos. 
Similarly Claim 38 is rejected on the similar rational. 

Response to Arguments
Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive.  
Firstly, the applicant Argues that “Nowhere does Rander disclose "generating ... seat adjustment instructions configured to adjust the initial seat configuration of' an autonomous vehicle "based on the initial seat configuration and [a] type of service," that was selected from among "a plurality of different types of services available for the service selection," as in independent claim 1. Thus, Rander fails to disclose each and every element of claim 1.  Accordingly, Applicant respectfully submits that Rander does not anticipate independent claim 1 and respectfully requests withdrawal of the rejection of independent claim 1 under § 102.”
The Office respectfully disagree with the Applicant’s assertion. Rander in Para [0073] The mobile computing device 300 can store a designated application (e.g., a rider app 332) in a local memory 330. In response to a user input 318, the rider app 332 can be executed by a processor 340, which can cause an app interface 342 to be generated on a display screen 320 of the mobile computing device 330. The app interface 342 can enable the user to, for example, check current price levels and availability for the transportation arrangement service. In various implementations, the app interface 342 can further enable the user to select from multiple ride services, such as a carpooling service, a regular rider service, a professional rider service, a van transport service, a luxurious ride service, and the like. Example services that may be browsed and requested can be those services provided by UBER Technologies, Inc. of San Francisco, Calif. Para [0076] In one or more examples, the rider app 332 can also generate an AV configuration interface 344 so that the user can set preferences and/or configure the interior components of the AV prior to pick-up. In one aspect, the AV configuration interface 344 can be generated automatically after the pick-up request 367 is transmitted. In variations, the AV configuration interface 344 can be initiated via user input 318 on the app interface 342. The user can utilize the AV configuration interface 344 to set preferences for air temperature, high level seating preferences (e.g., relaxed versus upright), seat temperature, radio station settings, display settings (e.g., a particular program or content setup and/or a home page), interior lighting, a travel mode (e.g., increasing ride comfort versus minimizing travel time), and the like.
And Para [0108] In accordance with examples, the computer system 700 receives pick-up requests 784 from mobile computing devices of individual users. The executable instructions stored in the memory 730 can include configuration instructions 722, which the processor 710 executes to determine user configuration preferences and generate AV configuration sets 754, as described above. The executable instructions stored in the memory 720 can also include pattern recognition instructions 724, which enable the computer system 700 to identify patterns in current and historical AV data 782 that may be correlated to a learned preference. By way of example, the instructions and data stored in the memory 720 can be executed by the processor 710 to implement an example transport facilitation system 100 of FIG. 1. In performing the operations, the processor 710 can receive pick-up requests 784, generate and transmit invitations 752 to AVs to service the pick-up requests 784, receive AV data 782 to learn preferences, and transmit AV configuration sets 754 via the communication interface 750.
Secondly the applicant argues that “Although Rander mentions "pooled rides" in a parenthetical (see, e.g., Randar at paragraphs 84, 96), nowhere does Rander teach or suggest "the passenger preference data indicates at least one passenger of the autonomous vehicle prefers a non-passenger facing seat configuration; the initial seat configuration comprises a passenger facing seat configuration, wherein two seats of the plurality of seats of the autonomous vehicle face each other within the cabin of the autonomous vehicle," and generating "seat adjustment instructions [that] are configured to adjust the seat position and the seat orientation of the two seats so that the two seats face away from one another", for a pooled transportation service.”
Again the Office disagree with the Applicant. Here the seating facing each other or facing away from each other or adjusting however the user or rider desire would have been obvious to an ordinary person skilled in the art in view of Rander teachings in Para [0069] : “Execution of the personalization commands 233 by the controller 240 can configure AV components—such as the audio system (e.g., radio station(s), volume, audio focal point), the display system (e.g., displaying a home page or having desired content pre-set for viewing), windows/sunroof (e.g., open, partially open, or closed), lighting system (e.g., mood lighting, reading lights, colored lights, and/or brightness), seat configuration (e.g., front seat(s) rotated rearwards for multiple passengers), seat positioning (e.g., adjustments to fore-aft position, a backrest angle, a thigh extension length, a headrest angle, a headrest level, a lumbar position, a seat depth, a seat height, an upper seat tilt angle, or shoulder support), seat temperature, mirror positions, and/or a climate control system (e.g., air temperature, and temperature focus based on user location within the AV 200). As described, the personalization commands 233 for any one of the foregoing configurable components can be time-constrained by the optimization logic 275 in order to optimize energy usage by the AV 200.”).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668